DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1. The amendment filed 9/3/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Harrell on 9/9/21.
The application has been amended as follows: 
1. (Currently Amended) A processor-implemented method for analyzing eye-gaze input, comprising: 
receiving a first eye-gaze input associated with a first gaze location on an electronic device, the first gaze location corresponding to a first letter of a word; 
receiving a second eye-gaze input associated with a second gaze location on the electronic device, the second gaze location corresponding to a last letter of the word; 
receiving a third eye-gaze input associated with a third gaze location on the electronic device, the third eye-gaze input indicating that the first letter of the word and the last letter of the word have been provided; 
the electronic device; 
causing a display of the predicted word on a user interface of the electronic device; 
receiving an indication related to the predicted word; and 
based on the indication, causing a performance of at least one action.

2. (Previously Presented) The processor-implemented method of claim 1, further comprising: associating the first gaze location with a first UI element and the second gaze location with a second UI element.  

3. (Previously Presented) The processor-implemented method of claim 2, wherein each of the first UI element and the second UI element comprise virtual keys of a virtual keyboard, and wherein the virtual keys represent characters.  

4. (Previously Presented) The processor-implemented method of claim 2, wherein each of the first UI element and the second UI element comprise at least one of: a button, a scroll bar, a dropdown control, a radio button, or a check box.  



6. (Previously Presented) The processor-implemented method of claim 5, wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection, or making a submission.

7. (Canceled)  

8. (Canceled)  

9. (Previously Presented) The processor-implemented method of claim 1, wherein the first gaze location and the second gaze location fall along a gaze path.  

10. (Previously Presented) The processor-implemented method of claim 9, further comprising: based on the gaze path, associating the first gaze location and the second gaze location with a first UI element and a second UI element respectively.  

11. (Previously Presented) The processor-implemented method of claim 10, wherein each of the first UI element and the second UI element comprise virtual keys of a virtual keyboard.  



13. (Previously Presented) The processor-implemented method of claim 1, further comprising: determining a plurality of predicted words; ranking the plurality of predicted words; and providing the plurality of predicted words in order of the ranking.  

14. (Currently Amended) A computing device, comprising: 
a processing unit; and 
a memory storing processor-executable instructions that, when executed by the processing unit, cause the computing device to: 
receive a first eye-gaze input associated with a first gaze location on the computing device, the first gaze location corresponding to a first letter of a word; 
receive a second eye-gaze input associated with a second gaze location on the computing device, the second gaze location corresponding to a last letter of the word; 
receive a third eye-gaze input associated with a third gaze location on the computing device, the third eye-gaze input indicating that the first letter of the word and the last letter of the word have been received; 
determine a predicted word based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input, the predicted word including the first letter of the word, the last letter of the word, and additional letters between the first letter of the word and the last letter of word, wherein the first letter of the word corresponds to a first letter of the predicted word and the last letter of the word corresponds to the computing device; 
cause a display of the predicted word; 
receive an indication related to the predicted word; and 
based on the indication, perform at least one action.  

15. (Previously Presented) The computing device of claim 14, wherein each of the first UI element and the second UI element comprise virtual keys of a virtual keyboard, and wherein the virtual keys represent characters.  

16. (Previously Presented) The computing device of claim 14, wherein each of the first UI element and the second UI element comprise at least one of: a button, a dropdown control, a radio button, or a check box.  

17. (Previously Presented) The computing device of claim 16, wherein the indication comprises selection of one or more of the first UI element or the second UI and wherein the action is associated with the one or more of the first UI element or the second UI element.  

18. (Previously Presented) The computing device of claim 17, wherein the action comprises at least one of: navigation within a page, navigation to another page, display of a dropdown menu, display of a text box, executing a search, receiving an approval, receiving an acceptance, receiving a selection, or making a submission.  



20. (Currently Amended) A non-transitory computer storage medium storing instructions that, when executed by one or more processors of a computing device, perform a method for analyzing eye-gaze input, comprising: 5U.S. Patent Application Serial No. 15/840,562 Amendment dated September 3, 2021 Reply to Advisory Action of August 23, 2021 
receiving a first eye-gaze input associated with a first gaze location on the computing device, the first gaze location corresponding to a first letter of a word; 
receiving a second eye-gaze input associated with a second gaze location on the  the computing device
receiving a third eye-gaze input associated with a third gaze location on the  the computing device, the third eye-gaze input indicating that the first letter of the word and the last letter of the word have been received; 
determining a predicted word based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input, the predicted word including the first letter of the word, the last letter of the word, and additional letters between the first letter of the word and the last letter of word, wherein the first letter of the word corresponds to a first letter of the predicted word and the last letter of the word corresponds to a last letter of the predicted word, the determined context being based on one or more of: user typing patterns, message history, a social media profile, an application in use, or a GPS location of  the computing device; 
displaying the predicted word; 
receiving an indication related to the predicted word; and 
based on the indication, performing at least one action.  



22. (Previously Presented) The non-transitory computer storage medium of claim 20, further comprising instructions for determining a path between the first gaze location and the second gaze location.  

23. (Previously Presented) The non-transitory computer storage medium of claim 22, further comprising instructions for determining another letter of the predicted word based, at least in part, on the path.

Reasons for Allowance
Claims 1-6, 9-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not disclose, “determining a predicted word based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input, the predicted word including the first letter of the word, the last letter of the word, and additional letters between the first letter of the word and the last letter of word, wherein the first letter of the word corresponds to a first letter of the predicted word and the last letter of the word corresponds to a last letter of the predicted word, the determined context being based on one or more of: the electronic device”. In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Pasquero discloses, “determining a predicted word based on the first letter of the word, the last letter of the word and a determined context of previously received eye-gaze input, the predicted word including the first letter of the word, the last letter of the word, and additional letters between the first letter of the word and the last letter of word, wherein the first letter of the word corresponds to a first letter of the predicted word and the last letter of the word corresponds to a last letter of the predicted word” (Pasquero, para [0049], word represented by first part of the word and the additional ‘d’, ‘g’ or ‘s’ as a last letter. Context represented by determined language context such as determining whether the word is a verb or noun). Pasquero does not disclose that the context is a message history, social media profile or the GPS location of the electronic device.
Therefore, in combination with the other limitations of independent claim 1, it is allowed. Likewise, independent claims 14 and 20 recite similar limitations and are allowed. Dependent claims 2-6, 9-13, 15-18 and 21-23 are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178